Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicant’s claim amendments and arguments submitted 10 March 2022 are acknowledged.
Claims 1, 5, 9, 11, 14-19, 27-30 & 32-35 are pending. 
Claims 1, 5, 9, 11, 14-19, 27-30 & 32 are amended.
Claims 2-4, 6-8, 10, 12, 13, 20-26 & 31 are cancelled.
Claims 33-35 are new.
Claims 16-19 & 32-34 withdrawn. New claims 33 and 34 are withdrawn because Applicant elected polyvinyl alcohol (i.e. a synthetic polymer) for examination and acrylic acid and 2-hydroxyethylmethacrylate are structurally and chemically distinct synthetic polymers.
Claims 1, 5, 9, 11, 14, 15, 27-30 & 35 are under consideration.  
 
Examination on the merits is extended to the extent of the following species:
Drug-doxorubicin;
-and-
Polymer-polyvinyl alcohol.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The objection to claims 1, 11, & 27 is withdrawn due to claim amendments which keep the hyphenation for the terms “cross-linked”, “cross-linking”, “cross-link”, and “cross-linker” consistent throughout the claim listing.
The objection to claims 5, 9, 11, 14, 15, 27-30 & 32 are withdrawn due to amendments which correct poor grammar by having the preamble of the claims refer to “The embolic microparticles…” 
The objection to claim 9 is withdrawn due to amendments which provide a space between “40-300” and “μm”.
The objection to claim 14 is withdrawn due to amendments which define the abbreviation “PVA”. 
The objection to claim 29 is withdrawn due amendments which remove the incorrect capitalization of the word “polymer.” 
The objection to claim 32 is withdrawn due to amendments which provide the correct claim status identifier. 
The rejection of claim 1 under 35 USC 112, second paragraph, is withdrawn due to amendments which provide antecedent basis for "cross-linked groups" and “disulphide linkage”.  
The rejection of claims 1, 5 and 28 under 35 USC 112, second paragraph, is withdrawn due to amendments which correct an issue with antecedent basis by reciting “the treatment drug…”
The rejection of claims 1, 11, 14 and 27 under 35 USC 112, second paragraph, is withdrawn due to amendments which correct an issue with antecedent basis by reciting “the synthetic polymer…”
The rejection of claim 27 under 35 USC 112, second paragraph, is withdrawn due to amendments which delete, "the cross-linker”, from the claim.
The rejection of claim 27 under 35 USC 112, second paragraph, is withdrawn due to amends which provide basis for "a cross-linking agent".

New & Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation “the drug” in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite "the treatment drug" would obviate the rejection. Such an amendment would also be in parallel to the recitation by lines 2, 4, & 5 of the claim. 
Claim 35 also recites the limitation “the synthetic polymer is in the form of a hydrogel” in the last paragraph of the claim (emphasis added). There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite “the synthetic polymer is a hydrogel” would obviate the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 5, 9, 11, 14, 15, 27-30 & 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (US 2004/0161466; previously cited) in view of Stein (US 2002/0076443; previously cited), Ilangovan (Molecular and Cellular Biochemistry 234/235: 393–398, 2002; previously cited), and Meng (Biomaterials 30 (2009) 2180-2198; previously cited).
With regard to claims 1, 5, 9, 11, 14, 15, 27-30 & 35, and the elected species, Lewis teaches a composition for chemoembolotherapy of solid tumors comprising particles of a water-insoluble water-swellable synthetic anionic polymer and, absorbed into the body of the particles an anthracycline drug (title; abstract; [0039]).  Suitably the polymer is a poly(vinyl alcohol) based polymer (i.e. synthetic polymer) and the drug is doxorubicin (abstract).  Particles have a matrix of water-swellable water-insoluble polymer and, absorbed in the matrix, a water-soluble therapeutic agent, and is characterized in that the polymer has an overall anionic charge at a pH in the range 6 to 8, in that the particles, when swollen to equilibrium in water have particle sizes in the range 40-1500 µm and in that the therapeutic agent is an anthracycline compound having at least one amine group [0011].  Generally the polymer is covalently crosslinked [0012].  The polymer will form a hydrogel in the presence of aqueous liquid (i.e. gel body; [0012]). Lewis teaches the polymerization method used to make their particles is described in U.S. Pat. No. 4,224,427 [0034]; the instant specification discloses the U.S. Pat. No. 4,224, 427 as suitable for forming the microparticles of the invention (instant specification-pg. 12).  Lewis does not disclose that the matrix comprises voids, holes, spaces, or that it is discontinuous (see document in its entirety). Nor does Lewis teach their microparticles are microcapsules or capsules. Thereby, Lewis’ embolic microparticles are reasonably formed from a continuous polymer matrix since they are not disclosed to be discontinuous or having voids/holes/internal spaces and that the embolic microspheres are formed by the same process that the instant specification discloses as suitable. Lewis teaches the active drug may be loaded into microparticles by “[m]ost conveniently…merely [contacting] swollen particles suspended in a continuous liquid vehicle, such as water, with a solution of drug, over an extended period, whereby drug becomes absorbed into the body of the particles” (i.e. the treatment drug is loaded into the embolic microparticles by contacting the embolic microparticles with a solution of the treatment drug; [0039]).  Lewis teaches the invention is of particular value where the polymer matrix is formed of a polyvinyl alcohol macromer (i.e. synthetic polymer), having more than one ethylenically unsaturated pendant group per molecule by copolymerization with ethylenically unsaturated monomers including an acidic monomer ([0014]; Lewis’s claim 1; i.e. gel body of synthetic polymer).  The PVA macromer may be formed, for instance, by providing PVA polymer, of a suitable molecular weight such as in the range 1000 to 500,000 D, preferably 10,000 to 100,000 D, with pendant vinylic or acrylic groups [0014].  Pendant acrylic groups may be provided, for instance, by reacting acrylic or methacrylic acid with PVA to form ester linkages through some of the hydroxyl groups [0014].  Preferably the PVA macromers have about 2 to 20 pendant ethylenic groups per molecule, for instance 5 to 10 [0014].  Nelfilcon B is synthesized in example 1 ([0054]-[0111]).
Lewis does not teach disulfide crosslinking of the polyvinyl alcohol with groups comprising disulphide linkages that have two anionically charged groups arranged symmetrically about the disulphide linkage such that the anionically charged groups electrostatically associate with the drug.
Stein et al. teach pharmaceutical compositions, and method for preparing pharmaceutical compositions, comprising a cross-linked matrix physically entrapping at least one therapeutic agent (abstract).  The at least one active agent may be a therapeutic agent [0011].  The therapeutic agent may be a small organic molecule, nucleic acid, peptide, polypeptide, protein, carbohydrate, vaccine, adjuvant, lipid, or it may be a virus or cell, although it is not limited to any particular compound, biomolecule or entity [0011].  Small molecule drugs may include, for example, anticancer drugs, cardiovascular drugs, antibiotics, antifungals, antiviral drugs, AIDS drugs such as HIV-1 protease inhibitors and reverse transcriptase inhibitors, antinociceptive (pain) drugs, hormones, vitamins, anti-inflammatory drugs, angiogenesis drugs, and anti-angiogenesis drugs [0070].  Such compositions have desirable controlled release properties such that an entrapped therapeutic agent or agents is released from the matrix under zero order, pseudo zero order or first order kinetics [0011].  The release characteristics are adjustable by selection of the appropriate phases, polymer(s), cross-linking agent(s), and excipients, among other factors [0011].  Preferably, the polymer comprises at least two thiol groups, and may be a homopolymer or a copolymer [0018]. The matrix may be prepared by cross-linking the polymer on which at least two thiol groups are present in the presence of the therapeutic agent [0064].  The cross-linking of the polymer on which at least two thiol groups are present may include disulfide bonds, thioether bonds, and combinations thereof [0064].  Other means of covalent bond formation of thiol groups in the thiol-containing polymer to effect cross-linking will be known to the skilled [0064]. The polymers may be, e.g., polyvinyl alcohol [0017].  The cross-linked matrix composition of the present invention may be provided in a form such as, but not limited to, a gel, microparticles, and nanoparticles [0081].  The controlled release of the at least one therapeutic agent from the pharmaceutical composition of this aspect of the invention may occur as a consequence of diffusion from the at least one phase of the matrix wherein the active agent resides, or biodegradation of the matrix by an in-vivo degradation pathway such as via reducing agents, reductases, S-transferases, peptidases, proteases, non-enzymatic hydrolysis, esterases or thioesterases (i.e. the pharmaceutical formulation is biodegradable; [0015]).  The controlled release of the therapeutic agent from the matrix is believed to occur as a consequence of the diffusion from and/or biodegradation of the matrix by one or more in-vivo degradation pathways [0087].  It is believed that degradation of the matrix is achieved by local factors at the site of administration such as reducing agents, for example, glutathione; reductases, S-transferases, peptidases, proteases, non-enzymatic hydrolysis, esterases and thioesterases [0087]. The varied presence of these various degradation agents in particular compartments in the body provides further guidance on selecting the appropriate site for administration, and also in the preparation of a matrix to provide the desired release kinetics in the presence of the particular degradative machinery at the site [0087].  The polymer or cross-linking agent may additionally comprise a functional group, such as an amino or carboxyl group [0092].  
Ilangovan teach solid tumors are characterized by a number of physiological properties such as occurrence of significant hypoxia, large amounts of cellular reducing regimens, compromised blood flow and low pH, all of which are distinctly different from normal tissues (abstract).  Tumor therapeutic regimens such as radiation of chemotherapy attempt to exploit these physiological differences between normal and malignant tissue (abstract).  The results showed the existence of significantly higher reducing environment in the tumor tissue compared to normal tissue (abstract).  The nitroxide pharmacokinetic data indicate that the nitroxide is reduced more rapidly in the tumor tissue compared to normal muscle tissue in the tumor-bearing mice in vivo reduction of nitroxides is dependent on the oxygen content as well as levels of endogenous reducing agents, such as glutathione (page 396, bottom of second column). The enhanced reduction of the nitroxide in tumor compared to normal tissue, thus, may be due to lower oxygen concentration as well as to the significantly enhanced GSH levels in the tumor (page 396, bottom of second column). 
Meng teach reduction-sensitive biodegradable polymers and conjugates have emerged as a fascinating class of biomedical materials that can be elegantly applied for intracellular triggered gene and drug delivery (abstract). The design rationale of reduction-sensitive polymers and conjugates usually involves incorporation of disulfide linkage(s) in the main chain, at the side chain, or in the cross-linker (abstract). Reduction-sensitive polymers and conjugates are characterized by an excellent stability in the circulation and in extracellular fluids, whereas they are prone to rapid degradation under a reductive environment present in intracellular compartments such as the cytoplasm and the cell nucleus (abstract). This remarkable feature renders them distinct from their hydrolytically degradable counterparts and extremely intriguing for the controlled cytoplasmic delivery of a variety of bioactive molecules including DNA, siRNA, antisense oligonucleotide, proteins, drugs, etc. (abstract).  It is evident that reduction-sensitive biodegradable polymers and conjugates are highly promising functional biomaterials that have enormous potential in formulating sophisticated drug and gene delivery systems (abstract).  Scheme 1 shows chemical structures of disulfide-containing crosslinking agents including L-cystine bisacrylamide (BACy) and dithiobis(succinimydylpropionate) (i.e. groups comprising disulphide linkages that have two anionically charged groups arranged symmetrically about the disulphide linkage such that the anionically charged groups electrostatically associate with the drug; page 2182).  
It would have been obvious to a person of ordinary skill in the art at the time the present invention was made to crosslink the polyvinyl alcohol with a disulfide crosslinker including BACy and dithiobis(succinimydylpropionate) and thus produce the instantly claimed invention since Lewis teaches crosslinked polyvinyl alcohol microspheres.  Furthermore, Stein teaches pharmaceutical compositions comprising a cross-linked matrix which may be prepared by cross-linking the polymer on which at least two thiol (abstract; [0064]).  The cross-linking of the polymer on which at least two thiol groups are present may include disulfide bonds, thioether bonds, and combinations thereof [0064].  The polymers may be, e.g., polyvinyl alcohol [0017].  Stein teaches the cross-linked matrix composition may be provided in a form such as microparticles [0081] and the therapeutic agent may be an anticancer drug [0070].  Furthermore, it would have been obvious that disulfide containing crosslinking agent would be suitable for the microspheres for embolization since Stein teaches the controlled release of the therapeutic agent may occur as a consequence of biodegradation of the matrix by an in-vivo degradation pathway such as via reducing agents ([0015] & [0087]).  Solid tumors have a significantly higher reducing environment in the tumor tissue compared to normal tissue as taught by Ilangovan.  Therefore, one of ordinary skill in the art would have known at the time of the invention and would have been motivated to select a disulfide containing crosslinking agent, including BACy and dithiobis(succinimydylpropionate), as suggested by the combined teachings of Stein, Ilangovan and Meng for Lewis’s crosslinked polyvinyl alcohol microspheres to selectively release the, e.g., antiangiogenic agent in the tumor due to the higher concentration of reducing agents in the tumor.  A person of ordinary skill in the art would have had a reasonable expectation of success at crosslinking a polyvinyl alcohol microparticle via a disulfide crosslinking agent, including BACy and dithiobis(succinimydylpropionate), since Stein teaches the polymer may be polyvinyl alcohol [0017] and the matrix may be in the form of a microparticle [0081].  It would have been obvious to select the L-cystine bisacrylamide (BACy) or dithiobis (succinimydylpropionate) taught by Meng in order to produce a polymeric release systems containing disulfide linkages in their structure.   One of ordinary skill in the art would have recognized from the structure of the L-cystine bisacrylamide (BACy) and dithiobis(succinimydylpropionate) crosslinkers that they are suitable for crosslinking Lewis’s Nelfilcon B since Nelfilcon B contains pendant ethenically unsaturated groups. The dithiobis(succinimydylpropionate) comprises leaving groups susceptible to nucleophilic attack.  Both the L-cystine bisacrylamide (BACy) and dithiobis(succinimydylpropionate) crosslinkers are symmetrical about the disulfide unit.  Furthermore, it would have been obvious to and one would have been motivated to select one of the crosslinkers taught by Meng as Meng teaches reduction-sensitive polymers and conjugates are characterized by an excellent stability in the circulation and in extracellular fluids, whereas they are prone to rapid degradation under a reductive environment present in intracellular compartments such as the cytoplasm and the cell nucleus (abstract).  Furthermore, Meng teaches the design rationale of reduction-sensitive polymers and conjugates usually involves incorporation of disulfide linkage(s) in the main chain, at the side chain, or in the cross-linker (abstract).  Therefore, selection of disulfide linkage(s) in the crosslinker is prima facie obvious and within the purview of one of ordinary skill in the art.  One would have been motivated to select a suitable site for the disulfide linkage(s) in order to control the release of the drug.
The electrostatic association of the drug with the polymer is a function of the charged groups on the polymer/crosslinker and the drug. Stein teaches the polymer or cross-linking agent may additionally comprise a functional group, such as an amino or carboxyl group [0092].  Furthermore, the L-cystine bisacrylamide (BACy) comprises anionic carboxyl groups which may electrostatically associate/capable of forming ionic bonds with the cationic doxorubicin.  The electrostatic interaction between the polymer and drug is necessarily results from the selection of the carboxyl group containing crosslinker and doxorubicin as the drug.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues the instant claims require the embolic microspheres be formed from a continuous polymer matrix and Stein does not teach this limitation (reply, pg. 7). Applicant argues Stein teaches cross-linking to create multiple phase cross-linked compositions (reply, pg. 7-8). Applicant further argues the claims require the embolic microparticles have the drug absorbed into the gel body embolic microspheres (reply, pg. 8).
This is not persuasive. First, Applicant is arguing methods for making the embolic microspheres but the invention under examination is a product (i.e. the embolic microspheres). Next, the polymerization method taught by Lewis for forming the microspheres is that taught by U.S. Pat. No. 4,224,427 [0034]; the instant specification discloses the U.S. Pat. No. 4,224,427 as suitable for forming the microparticles of the invention (instant specification-pg. 12).  Thereby, the Lewis’ microspheres are necessarily formed from a continuous polymer matrix.  Further, Lewis does not disclose that the polymer matrix of the microparticles is discontinuous or has voids/interior spaces. Neither does Lewis teach their microparticles are microcapsules. Lewis also teaches the polymer of the microparticle will form a hydrogel in the presence of aqueous liquid (i.e. gel body; [0012]). Lewis also teaches “the active may be loaded into the polymer after it has been crosslinked… Most conveniently, we have found that it is possible merely to contact swollen particles suspended in a continuous liquid vehicle, such as water, with a solution of drug, over an extended period, whereby drug becomes absorbed into the body of the particles. This is believed to be analogous to a cation exchange type process” [0039]. Stein was used to show that the ordinary skilled artisan, at the time of the invention, knew that PVA and a polymer comprising at least two thiol groups may be crosslinked and used together in gels, microparticles and nanoparticles. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619